United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., representative of the estate of R.S.,
Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Mission Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Max Gest, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-2010
Issued: October 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 27, 2017 appellant, through counsel, timely filed an appeal from two
March 31, 2017 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish that the
employee was totally disabled from work commencing October 1, 2010 due to accepted
degenerative cervical disc disease and a cervical spine sprain; and (2) whether appellant has met
his burden of proof to establish that the employee sustained bilateral carpal tunnel syndrome,
bilateral ulnar neuritis at Guyon’s canal, and right cubital tunnel syndrome causally related to the
accepted factors of his federal employment.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as set forth in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On January 18, 2011 the employee, then a 69-year-old orthopedic surgeon, filed an
occupational disease claim (Form CA-2) alleging that, on January 22, 2008, he first became aware
that he sustained a cervical spine sprain and cervical degenerative disc disease caused by repetitive
writing, typing, and the stresses of performing physical examinations in the performance of his
federal employment duties.4 He stopped work on September 30, 2010. OWCP subsequently
accepted the claim for neck strain and cervical spine degenerative disc disease.
On September 12, 2011 the employee filed a claim for compensation (Form CA-7) for
disability commencing October 1, 2010 in OWCP File No. xxxxxx336. On January 12, 2012
OWCP denied the employee’s claim for wage-loss compensation commencing October 1, 2010.
On January 31, 2012 counsel requested a hearing before an OWCP hearing representative. By
decision dated June 11, 2012, OWCP set aside the January 12, 2012 decision and remanded the
case for a second opinion evaluation. By decision dated November 22, 2013, it again denied the
employee’s claim for wage-loss compensation. On December 2, 2013 counsel requested a hearing
before an OWCP hearing representative. By decision dated December 4, 2014, OWCP’s hearing
representative affirmed the denial of the employee’s claim for wage-loss compensation
commencing October 1, 2010.
On August 7, 2013 the employee filed another occupational disease claim (Form CA-2).
He alleged that, on September 7, 2012, he first became aware that he sustained bilateral carpal
tunnel syndrome, bilateral ulnar neuritis at Guyon’s canal, and right cubital tunnel syndrome in
the performance of his federal employment duties.5 By decision dated November 19, 2013, OWCP
denied that claim, finding that the employee had not established an injury causally related to the
alleged factors of his federal employment. On December 2, 2013 counsel requested a hearing
before an OWCP hearing representative. By decision dated December 4, 2014 in File
No. xxxxxx457, OWCP’s hearing representative found that the employee had not established

3

Docket Nos. 15-0972 and 15-1005 (issued September 27, 2016).

4

OWCP assigned the claim File No. xxxxxx336.

5

OWCP assigned that claim File No. xxxxxx457.

2

causal relationship between his alleged upper extremity conditions and the factors of his federal
employment. The employee died in October 2015.
Appellant appealed to the Board. By decision and order issued September 27, 2016,6 the
Board set aside OWCP’s December 4, 2014 decision under OWCP File No. xxxxxx336 which
denied the employee’s claim for total disability compensation commencing October 1, 2010, and
OWCP’s December 4, 2014 decision under OWCP File No. xxxxxx457 which denied the
employee’s occupational disease claim for bilateral carpal tunnel syndrome, bilateral ulnar neuritis
at Guyon’s canal, and right cubital tunnel syndrome. OWCP had predicated its denial of the claims
on the September 7, 2012 report of Dr. David Easley, a Board-certified orthopedic surgeon and
second opinion physician. The Board found that Dr. Easley’s opinion contained insufficient
medical reasoning as to whether the employee’s work duties caused or contributed to the claimed
upper extremity conditions and the claimed period of disability. The Board therefore, remanded
the case to OWCP to obtain a supplemental report from Dr. Easley to clarify his opinion on causal
relationship.
On remand, OWCP administratively combined OWCP File Nos. xxxxxx457 and
xxxxxx336, effective October 5, 2016. It assigned File No. xxxxxx336 as the master file.
In a December 8, 2016 letter, OWCP requested that Dr. Easley provide a supplemental
medical report based on the medical record and an updated statement of accepted facts (SOAF).
It asked him to explain whether the employee’s work duties as described in the SOAF caused or
contributed to the development of bilateral carpal tunnel syndrome, bilateral ulnar neuritis and
Guyon’s canal, and right cubital tunnel syndrome. OWCP also requested that Dr. Easley address
whether the employee was partially or totally disabled from work on and after October 1, 2010
due to factors of his federal employment. Dr. Easley failed to respond to OWCP’s requests.
In a March 2, 2017 file memorandum, OWCP noted that, after repeated attempts, the
medical scheduling contractor had been “unsuccessful in obtaining a report from Dr. Easley. It
has been recommended that [OWCP] initiate a SECOP [second opinion physician] with a new
physician in order to complete adjudication of this claim.”
On March 21, 2017 OWCP obtained a second opinion from Dr. Michael J. Einbund, a
Board-certified orthopedic surgeon. Dr. Einbund provided a March 21, 2017 report in which he
summarized the medical record and reviewed the SOAF. He opined that the accepted employment
factors caused a temporary aggravation of preexisting degenerative cervical disc disease. The
aggravation ceased no later than September 30, 2010, when the employee stopped work as his
contract had ended. Dr. Einbund also opined that the diagnosed bilateral ulnar neuritis, bilateral
carpal tunnel syndrome, and right cubital tunnel syndrome were not related to the employee’s
federal employment, as the medical evidence of record did not mention any symptoms or findings
of the claimed conditions until September 2012, approximately two years after the employee had
stopped work. He asserted that the employee’s degenerative disc disease was secondary to agerelated changes and nonoccupational motor vehicle accidents. Dr. Einbund asserted that the
employee “was not totally or partially disabled from work commencing on October 1, 2010. There
[was] no objective evidence of change in his underlying cervical spine condition resulting in any
6

Docket Nos. 15-0972 and 15-1005 (issued September 27, 2016).

3

need for temporary or partial disability. [The employee] was working in an unrestricted manner
without physical limitation and could have continued to do so.”
By decision dated March 31, 2017, under File No. xxxxxx457, OWCP denied the
employee’s claim for bilateral upper extremity conditions as causal relationship had not been
established. It accorded Dr. Einbund’s opinion the weight of the medical evidence.
By separate decision dated March 31, 2017, under File No. xxxxxx336, OWCP denied the
employee’s claim for total disability compensation commencing October 1, 2010 as the medical
evidence of record was insufficient to establish causal relationship between the employee’s work
factors and the claimed period of disability. It accorded Dr. Einbund’s opinion the weight of the
medical evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA7 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”8 This meaning, for brevity, is expressed as disability for work.9
For each period of disability claimed, the employee has the burden of proof to prove that
he was disabled from work as a result of the accepted employment injury.10 Whether a particular
injury caused an employee to be disabled from employment and the duration of that disability are
medical issues which must be proven by the preponderance of the reliable probative and substantial
medical evidence.11
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that the
employee was totally disabled from work commencing October 1, 2010 due to the accepted
employment-related conditions.
Under OWCP File No. xxxxxx336, OWCP accepted that the employee sustained a cervical
spine sprain and cervical degenerative disc disease in the performance of his duties on or before
January 22, 2008. His five-year appointment ended on September 30, 2010, at which time he

7

5 U.S.C. § 8102(a).

8
20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
9

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

See William A. Archer, 55 ECAB 674 (2004).

11

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

4

stopped work and did not return. On September 12, 2011 the employee filed a claim for total
disability compensation beginning October 1, 2010.
The employee submitted medical evidence in support of his claim. Dr. Joel Heiser, an
attending Board-certified orthopedic surgeon, permanently limited computer use to 10 minutes an
hour as of January 22, 2008. He opined that a July 18, 2010 motor vehicle accident aggravated
the employee’s degenerative disc disease. Dr. Heiser did not indicate that the employee’s accepted
cervical conditions worsened as of October 1, 2010, or that the employee was totally disabled from
work as of that date. His opinion is therefore of diminished value in establishing the claimed
period of disability.12
Dr. Nichols, an attending Board-certified orthopedic surgeon, noted on August 27, 2010
that the employee related that after experiencing “excruciating neck pain” following his July 18,
2010 motor vehicle accident, it was “much more difficult for him” to write reports at work.
Although he did not specifically address the employee’s condition as of September 30, 2010, he
clearly opined that the employee’s symptoms as of late August 2010 were attributable to the
July 18, 2010 motor vehicle accident and not to work factors. Dr. Nichols’ opinion therefore
negates the employee’s assertion of causal relationship.13
Dr. Alleyne, an attending Board-certified orthopedic surgeon, opined on January 27, 2011
that the employee’s cervical spine pain was aggravated by 2000, 2001, and 2010 motor vehicle
accidents and by examining patients at the employing establishment during his five-year
appointment. He asserted that the employee stopped work on October 1, 2010 as his symptoms
had been increasing. However, Dr. Alleyne did not find an objective change in the accepted
conditions as of October 1, 2010. When a physician’s statements consist only of a recitation of
the employee’s complaints that excessive pain caused an inability to work, without making an
objective finding of disability, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.14 Also, although Dr. Alleyne noted that neck
flexion continued to cause cervical spine pain two years after the employee stopped work, he did
not attribute the employee’s continuing symptoms to work factors.15
Dr. Tauber, an attending Board-certified orthopedic surgeon, first examined the employee
on February 28, 2012. He opined that cervical flexion at work permanently aggravated cervical
degenerative disc disease, but did not specifically address whether the employee was disabled from
work as of October 1, 2010. Dr. Tauber’s opinion is therefore of little relevance in establishing
the claimed period of disability.16

12

Supra note 10.

13

Id.

14

See G.H., Docket No. 17-1893 (issued August 23, 2018).

15

Supra note 10.

16

Id.

5

Dr. Easley, a Board-certified orthopedic surgeon and second opinion physician, opined on
September 7, 2012 that because the employee’s cervical degenerative disc disease was
asymptomatic prior to January 22, 2008, his work duties aggravated the underlying condition. The
Board has held, however, that a temporal relationship alone is insufficient to establish causal
relationship.17 As Dr. Easley did not respond to OWCP’s request for a supplemental report, it
selected Dr. Einbund, a Board-certified orthopedic surgeon, as the new second opinion specialist
in the claim.
Dr. Einbund provided a March 21, 2017 report. As the employee had died he performed a
records review including the SOAF. He opined that the employee was not totally or partially
disabled from work on and after October 1, 2010 as there was no medical evidence documenting
a change in his underlying cervical spine condition that would warrant a period of disability.
Dr. Einbund reasoned that the employee was working full, unrestricted duty immediately prior to
October 1, 2010 and could have continued to do so. The Board finds that his well-rationalized
report, which was based upon a proper factual and medical background, represents the weight of
the medical evidence and establishes that the employee was not disabled from work due to the
accepted degenerative cervical disc disease and cervical spine sprain after October 1, 2010.18
On appeal, counsel contends that OWCP erred by failing to obtain a clarifying report from
Dr. Easley as directed by the Board’s prior decision and order. The Board notes that OWCP made
an appropriate effort to obtain a supplemental opinion from Dr. Easley. When he failed to respond,
OWCP properly selected Dr. Einbund as the new second opinion specialist.
Counsel also asserts that the opinions of Dr. Alleyne, Dr. Easley, and Dr. Tauber were
entitled to dispositive weight as they examined the employee during life whereas Dr. Einbund
merely reviewed the medical record.19 However, the opinions of Dr. Alleyne, Dr. Easley, and
Dr. Tauber cannot represent the weight of the medical evidence as they failed to explain why the
employee was disabled from work for the claimed period due to an occupationally-related
condition.20 OWCP advised the employee by a September 12, 2013 letter of the additional
evidence needed to establish his claim, including his physician’s explanation of how and why work
factors rendered him totally disabled from work as of October 1, 2010, although he was able to
perform full-duty work through the end of his appointment on September 30, 2010. As the
employee did not submit such evidence, he failed to meet his burden of proof.

17

Louis R. Blair, Jr., 54 ECAB 348 (2003).

18

See R.T., Docket No. 17-2019 (issued August 24, 2018).

19
Counsel cites to the Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical
Evidence, Chapter 2.810.6.a(4) (September 2010). He also cites to the Board’s holding in M.A., 59 ECAB 624 (2008),
where the Board held that the uncontroverted opinion of an attending physician is entitled to great weight. However,
the present case may be distinguished from M.A., as the opinion of appellant’s attending physicians was clearly
opposed by Dr. Einbund.
20

See supra note 11.

6

LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA21 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.22 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.23
An occupational disease is defined as a condition produced by the work environment over
a period longer than a single workday or shift.24 To establish that an injury was sustained in the
performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The opinion
of the physician must be based on a complete factual and medical background of the claimant,
must be one of reasonable medical certainty and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.25
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met his burden of proof to establish that the
employee sustained bilateral carpal tunnel syndrome, bilateral ulnar neuritis, and right cubital
tunnel syndrome causally related to the accepted factors of his federal employment.
In support of his claim, the employee submitted reports from Dr. Alleyne, an attending
Board-certified orthopedic surgeon. He noted right elbow symptoms on January 27, 2011, which
21

Supra note 2.

22

Joe D. Cameron, 41 ECAB 153 (1989).

23

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

24

20 C.F.R. § 10.5(q).

25

Solomon Polen, 51 ECAB 341 (2000).

7

he attributed to cervical spondylosis. Dr. Alleyne concluded that work factors aggravated the
employee’s degenerative cervical disc disease, but did not diagnose or address the claimed
peripheral nerve entrapments. His opinion is therefore of diminished probative value in
establishing causal relationship.
Dr. Tauber, an attending Board-certified orthopedic surgeon, first examined the employee
on February 28, 2012. He explained that based on the employee’s account, the cervical flexion
while performing examinations or data entry at work prior to September 30, 2010 permanently
aggravated his degenerated cervical discs and facets, resulting in upper extremity paresthesias.
Dr. Tauber changed his opinion on June 18, 2013, attributing bilateral carpal tunnel syndrome,
bilateral Guyon’s canal entrapment, right cubital tunnel syndrome, right medial epicondylitis, and
left lateral epicondylitis to a “double crush” combination of cervical and peripheral nerve
compression due to repetitive motion at work. However, he did not explain his medical reasoning
for supporting that specific work tasks caused the diagnosed peripheral nerve compressions.
Dr. Tauber did not set forth the pathophysiologic mechanisms that would result in the diagnosed
upper extremity conditions. In the absence of such rationale, his report is of insufficient probative
value to meet the employee’s burden of proof.26
On September 7, 2012 OWCP obtained a second opinion from Dr. Easley, a Boardcertified orthopedic surgeon, who found a positive Tinel’s sign at the medial elbow bilaterally.
Dr. Easley diagnosed cervical degenerative disc disease, severe bilateral ulnar neuritis at Guyon’s
canal. However, he did not explain how and why work factors would cause or contribute to any
of the diagnosed conditions.
As Dr. Easley did not respond to OWCP’s requests to clarify his opinion, OWCP obtained
a new second opinion from Dr. Einbund, a Board-certified orthopedic surgeon. In his March 21,
2017 report, Dr. Einbund opined that the diagnosed bilateral ulnar neuritis at Guyon’s canal,
bilateral carpal tunnel syndrome, and right cubital tunnel syndrome were not occupationally related
as there were no symptoms or findings noted until September 2012, approximately two years after
the employee stopped work on September 30, 2010. He emphasized that there were no medical
records contemporaneous with appellant’s occupational exposures which evinced any sign or
symptoms of the claimed peripheral neuropathies. The Board finds that OWCP properly accorded
the weight of the medical evidence to Dr. Einbund’s well-rationalized opinion.27
On appeal, counsel asserts that the Dr. Tauber’s conclusions that repetitive motion at work
caused the employee’s bilateral carpal tunnel syndrome, bilateral ulnar neuritis at Guyon’s canal,
and right cubital tunnel syndrome were sufficient to meet his burden of proof as electrodiagnostic
studies confirmed the presence of those conditions. However, the presence of the conditions is not
at issue. Rather, their causation is in dispute. The employee’s physicians did not explain the
objective, pathophysiologic chain of causation between the accepted work factors and the

26

Deborah L. Beatty, 54 ECAB 340 (2003).

27

Supra note 18.

8

development of the diagnosed peripheral neuropathies.28 The employee provided insufficient
rationalized medical evidence to establish causal relationship.
Counsel also reiterates that the opinions of Dr. Alleyne, Dr. Easley, and Dr. Tauber were
entitled to dispositive weight as they examined appellant during life whereas Dr. Einbund merely
reviewed the medical record. However, the opinions of these physicians cannot represent the
weight of the medical evidence in the claim as they provided insufficient medical rationale
addressing the critical issue of causal relationship.29
Appellant may submit new evidence or argument regarding either issue, with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
employee was totally disabled from work commencing October 1, 2010 due to accepted
degenerative cervical disc disease and a cervical spine sprain. The Board further finds that
appellant has not met his burden of proof to establish that the employee sustained bilateral carpal
tunnel syndrome, bilateral ulnar neuritis at Guyon’s canal, and right cubital tunnel syndrome
causally related to the accepted factors of his federal employment.

28

Supra note 26.

29

Id.

9

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 31, 2017 are affirmed.
Issued: October 12, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

